Citation Nr: 0105364	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  96-32 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a heart valve 
disorder, as due to an undiagnosed disorder.

2. Entitlement to a lung disorder, with shortness of breath, 
as due to an undiagnosed disorder.

3. Entitlement to an eye disorder, as due to an undiagnosed 
disorder.

4. Entitlement to headaches, as due to an undiagnosed 
disorder.

5. Entitlement to an acquired psychiatric disorder, to 
include post-traumatic stress disorder, with memory loss 
and sleep difficulty, as due to an undiagnosed disorder.

6. Entitlement to a skin disorder, including leg lesions, as 
due to an undiagnosed disorder.

7. Entitlement to Mycoplasma, as due to an undiagnosed 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military duty from December 1985 to 
May 1992.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 and subsequent 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In January 2001, 
the veteran, in Muskogee, was afforded a videoconference 
hearing with the undersigned Board member in Washington, DC.

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Act 
provides that the Secretary shall upon request of the 
claimant or on the Secretary's own motion, order claims 
previously denied or dismissed because the claim was not well 
grounded and which became final from July 14, 1999, to the 
date of the enactment of the Act, readjudicate the claim 
pursuant to the amendments, as if the denial or dismissal had 
not been made.  The Board notes that the veteran's claim for 
service connection for multiple joint pain as due to an 
undiagnosed illness was denied as not well grounded in a June 
2000 rating decision.  It is referred to the RO for 
appropriate action.


REMAND

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.303 (2000).  Statutes and 
regulations provide additional means for Persian Gulf 
veterans to qualify for service connection for a disability.  
See 38 U.S.C.A. § 1117 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.317 (2000).  The veteran's service records document that he 
had active service in Southwest Asia during the Persian Gulf 
War.  Hence, the veteran is a Persian Gulf veteran for 
purposes of awarding VA disability compensation.  See 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.317(d).

The veteran contends that he has developed multiple medical 
problems since he served on active duty in the Persian Gulf 
during the Persian Gulf War.  He has testified and presented 
medical opinion evidence that many or all of his signs and 
symptoms are related to an infection detected in his blood, 
Mycoplasma fermentans.

In a January 2001 statement, the Chief of Infectious Diseases 
at the VA medical Center in Oklahoma City, Oklahoma, noted 
the veteran's history of fatigue, myalgia, arthralgia, skin 
rashes and short-term memory losses since late 1992 and that 
the veteran also had aortic valve prolapse with preserved 
cardiac function.  The VA doctor said that the veteran was 
found to have evidence by polymerase chain reaction (PCR) of 
circulating Mycoplasma fermentans.  By virtue of the 
veteran's neurocognitive dysfunction, musculoskeletal pain 
and positive serology, the VA medical specialist said that 
the veteran was diagnosed with Gulf War Veterans Illnesses.  

Although this opinion, coupled with the information provided 
by the veteran, was enlightening as to the fact that it is 
plausible that an infection such as Mycoplasma fermentans 
could cause many symptoms associated with Gulf War Illness, 
the Board believes that it would be helpful to determine 
which of the veteran's current complaints and conditions are 
likely to be residuals of Mycoplasma infection.  A thorough 
medical evaluation for symptoms or residuals of Mycoplasma 
fermentans would be helpful.

Furthermore, the Board notes that, in June 2000, the RO 
denied the veteran's claim of entitlement to service 
connection for Mycoplasma as due to an undiagnosed disorder, 
on the basis that the claim was not well grounded.  

However, as noted above, there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

As such, in the interest of due process, the veteran's claims 
are REMANDED to the RO for the following actions:

1. The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to his 
claims.  When the requested 
information and any necessary 
authorization are received, the RO 
should attempt to obtain copies of all 
indicated records that are not already 
of record, to include copies of any 
records pertaining to VA and non-VA 
treatment of the veteran since August 
1999.  Treatment records dated from 
May 1994 should be requested from the 
Shawnee Medical Center Clinic (Shawnee 
Family Physicians?) if not already of 
record. 

2. The veteran should be requested to 
state in writing those physical 
symptoms that he attributes to 
Mycoplasma and those symptoms 
attributable to other than Mycoplasma.

3. Then, the veteran should be examined 
by a specialist in immunology and 
infectious diseases, if possible, to 
determine whether he currently has any 
symptoms or residuals of Mycoplasma 
infection.  A detailed medical history 
should be obtained from the veteran, 
all clinical signs and symptoms should 
be described in detail and any 
appropriate testing should be 
conducted.  In particular, for 
purposes of the veteran's claim, the 
examiner is requested to (1) express 
an opinion as to whether it is at 
least as likely as not (50 percent or 
greater) that each of the veteran's 
claimed symptoms or conditions is due 
to Mycoplasma infection and, if so, 
whether Mycoplasma infection can be 
attributed to active service or if the 
veteran's symptom complex is otherwise 
attributable to active service.  The 
claims folder should be made available 
to the examiner for review and the 
examiner should also be asked to (3) 
review and comment on the January 2001 
statement of the VA Chief of 
Infectious Diseases and the Institute 
of Molecular Medicine Reports included 
therein: G. Nicolson and N. Nicolson, 
Diagnosis and Treatment of Mycoplasmal 
Infections in Persian Gulf War 
Illness-SCIDS Patients, International 
Journal of Occupational Medicine, 
Immunology and Toxicology 5:69-78, 
1996; and G. Nicolson, et.al., 
Mycoplasmal Infections in Chronic 
Illnesses: Fibromyalgia and Chronic 
Fatigue Syndromes, Gulf War Illness, 
HIV-AIDS and Rheumatoid Arthritis, 4 
Medical Sentinel 5, 172 (1999) in 
light of the examination results in 
this case.  A rationale should be 
provided for all opinions proffered.

4. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §  3(a), 
114 Stat. 2096-98 (2000) is completed.  
In particular, the RO should ensure 
that the new notification requirements 
and development procedures are fully 
complied with and satisfied.  Id.

5. Then the RO should readjudicate the 
issues of entitlement to service 
connection for a heart disorder, lung 
disorder with shortness of breath, eye 
disorder, headaches, skin disorder 
with leg lesions, Mycoplasma and an 
acquired psychiatric disorder, 
including PTSD with memory loss and 
sleep difficulty, all as due to an 
undiagnosed disorder.  If the benefits 
sought on appeal remains denied the 
appellant and the appellant's 
representative, if any, should be 
provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal since August 2000.  
An appropriate period of time should 
be allowed for response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT E. SULLVIAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



